Citation Nr: 1547453	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  11-24 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to December 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision which granted service connection for PTSD rated 50 percent from January 4, 2002, 100 percent from May 17, 2004, and 70 percent from July 1, 2004.  An interim (July 2011) rating decision increased the rating to 70 percent from January 4, 2002 (i.e., throughout).  [A temporary total (100 percent) rating has been assigned for the PTSD from May 17, 2004 to June 30, 2004.  Accordingly, the matter of the rating for that period is moot and will not be addressed herein.]  In his September 2011 substantive appeal (on VA Form 9), the Veteran requested a hearing before the Board in Washington D.C..  An October 2011 statement reflects he withdrew the hearing request.   


FINDING OF FACT

Throughout, the Veteran's PTSD has been manifested by symptoms no greater than productive of occupational and social impairment with deficiencies in most areas; symptoms of PTSD productive of total occupational and social impairment are not shown.


CONCLUSION OF LAW

A rating in excess of 70 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code (Code) 9411 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the August 2010 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet.  App. (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed.  Cir. 2007).  A May 2013 statement of the case (properly) provided notice on the downstream issue of entitlement to an increased initial rating.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

The Veteran's pertinent VA, Social Security Administration (SSA), and private treatment records have been secured.  The RO arranged for VA psychiatric examinations in January 2003, August 2009, and December 2011.  The Board finds that the examinations and opinions, cumulatively, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303   (2007).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In a claim for an increased initial rating, consideration must include whether "staged" increased ratings (different ratings for distinct periods of time based on the facts found) may be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

 When evaluating the level of disability of a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

PTSD is rated under the criteria in 38 C.F.R. § 4.130, Code 9411.  Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet.  App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms listed in Code 9411 (and the General Rating Formula for Mental Disorders).  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment. 

A 70 percent rating is warranted for PTSD where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

A December 2001 VA treatment record shows diagnoses of major depression, recurrent and possibly some PTSD symptoms.  On examination, the Veteran was neatly groomed, alert, awake, and cooperative.  His speech was normal, stream of thought was goal-oriented and logical in form with no bizarre or delusional ideation expressed.  His affect was tense, but basically pleasant, and mood was subdued.  Insight was good, judgement was intact, and he admitted to feeling like he is ready to die because of his health problems, but not actually thinking of suicide.  GAF score for the past year was noted to be 50, and currently 45. 
A June 2002 VA treatment record notes that the Veteran was seen for follow-up of (a primary diagnosis of) PTSD.  He reported that he had continued to work, but found it quite difficult, and often had conflicts with his coworkers as well as his son.  He admitted depression, but denied homicidal or suicidal ideation. 

A November 2002 VA treatment record notes that the Veteran complained of mood swings and work related stress.  He reported suicidal ideation and thoughts of harming others, but expressed no intent to act (the provider noted that the Veteran's suicidal risk was moderate and his homicidal/assaultive risk was low).  On examination, he was neatly groomed and orientated.  His speech was normal, thought process was linear, affect was appropriate to content of speech, mood was anxious and his cognition, memory, insight were noted to be average.  An Axis I diagnosis of PTSD was noted. 

On January 2003 VA examination, the Veteran reported he has been married to his wife for 33 years, but noted surprise to be married because he does not like being around people.  He had worked at a steel mill for 34 years, but recently (in January 2003) was fired for poor job performance.  He was very active in his church and served as a Eucharistic minister and an altar boy.  He used to spend time with two very good friends, but had done so less over the past year.  He tried to avoid conflict with his wife and did not sleep well.  On examination, he was casually dressed and spoke in a goal-oriented manner.  His affects were fully ranged and appropriate to content.  There were no signs of psychosis, and frank delusions or hallucinatory experiences were not reported.  The Veteran used cause and effect thinking and language abstractly.  There was suicidal ideation with plan, but such was noted not to be imminent.  There was no homicidal ideation elicited.  Speech was normal in rate and volume.  On formal testing, the Veteran could estimate the passage of time during the interview, he was oriented to time, place, and person, recent and remote memory were grossly intact, and judgment seemed adequate for the situation.  A GAF score of 64 was assigned, referable to the difficulty with sleep, irritability, hopelessness, helplessness, and suicidal ideation. 

A September 2003 VA treatment record notes that the Veteran complained of problems sleeping, a loss of appetite, mood swings with irritability and range.  He reported suicidal ideation and thoughts of harming others, but expressed no intent.  On examination, he was alert and attentive; his appearance and behavior were cooperative and reasonable; speech was normal; language was intact; mood was anxious and depressed; thought process and association were normal and coherent, with no unusual thought content; insight was limited, judgment was noted to be impulsive, and memory was noted to be impaired for recent details and intact for remote.  The Veteran reported difficulty with memory and concentration, having increased problems at work, and being more irritable both at home and work.  A GAF score of 45 was assigned.

A May 2004 VA treatment record notes that the Veteran reported anger, isolation, difficulty with authority figures, depression, sleep disturbances with nightmares, concentration and memory problems, anxiety and panic attacks, visual and auditory hallucinations, hypervigilance and difficulty being in crowded place.  He denied having suicidal or homicidal ideation in the past 2 weeks, but reported suicidal ideation 3 weeks prior. 

A June 2004 VA treatment record notes the Veteran reported marked efforts to avoid thoughts, feelings, or conversations associated with trauma, markedly diminished interest or participation in activities he once felt were important, feelings of detachment or estrangement from others, and restricted range of affect.  He also reported chronic symptoms of increased arousal, sleep disturbance, difficulties with anger, concentration problems, hypervigilance and startle response.  Another June 2004 VA treatment record notes that his GAF score was revised to 40. 

An October SSA 2004 medical report notes that on examination, the Veteran was cooperative, with good eye contact and somewhat low energy.  His affect was generally appropriate with some sadness and organization and character of speech are clear and concise.  His thought process was organized and clear.  He reported feeling depressed and more irritable with some suicidal thoughts (but had never made an attempt).  He reported poor sleep and recurring nightmares.  Memory testing showed that he could recall 3 items for short-term memory, but only 1 item after 5 minutes.  He correctly identified apples and bananas were fruit, north and west were directions; his judgment and reasoning were normal.  The provider indicated that the Veteran is able to manage his own funds, but struggles with PTSD and depression which can be severe at times.  

On May 2005 SSA residual functional capacity evaluation, the provider indicated a moderate degree of limitation remembering location and work-like procedures, a marked degree of limitation understanding and remembering short simple instructions, and an extreme degree of limitation understanding and remembering detailed instructions.  The provider also noted extreme limitation in the ability to interact appropriately with the general public and get along with co-workers and peers without distracting them or exhibiting behavioral extremes and a moderate degree of limitation maintaining socially appropriate behavior and to adhere to basic standards of neatness and cleanliness.  The provider noted the Veteran has difficulty with anxiety and depression and his ability to concentrate and focus his attention is severely impaired. 

An April 2006 letter from a VA provider notes that the Veteran had to stop working because he was a danger to himself and others and was recently approved for Social Security benefits.   It was noted that the Veteran continued to receive treatment, but that his condition had worsened and he now had frequent suicidal ideation with constant feelings of worthlessness, his irritability is high and he has problems with interpersonal relationships. 

On August 2009 VA examination, the Veteran reported that he is unemployed after retiring from his job at the steel mill due to his counselor's recommendations.  He reported difficulty sleeping and hyperarousal, denied frank suicidal ideation and indicated he never planned or attempted to hurt himself, and that his energy, interest, and motivation levels are generally low.  On mental status examination, the Veteran was clean shaven, cooperative, made little eye contact and his mood was very anxious.  His affect was generally restricted, memory and concentration levels were fair to poor and he had difficulty with calculations, object recall, animal naming, clock-drawing, and paragraph recall.  The examiner noted that the Veteran is able to maintain activities of daily living, including his own personal hygiene, his thought processes and communication are significantly impaired by difficulties with short-term memory and concentration, and his social functioning is impaired by his high level of anxiety and avoidance behavior due to his PTSD.  A GAF score of 52 was assigned.  The examiner concluded that due to his PTSD, the Veteran has occupational and social impairment with reduced reliability and productivity due to symptoms of flattened affect, panic symptoms more than once a week, difficulty with complex commands, impairment of short and long-term memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

A September 2010 letter from a VA provider notes that the Veteran has an unsatisfactory marriage and that his closest relationship is with his 8-year-old granddaughter.  The diagnosis was PTSD, chronic, severe; the GAF score assigned was 45.  

June and November 2011 VA treatment records show that the Veteran reported general problems with depression, isolation, and dysfunctional social and occupational issues.  On examination, he was alert and cooperative, dressed appropriately and exhibited no bizarre behavior.  His speech was normal, there were no delusions or hallucinations, and he denied suicidal and homicidal ideation.  His affect was mild to moderate depression, he was oriented to time, place, and person, and his insight and judgment were average.  A GAF score of 50 was assigned. 

On December 2011 VA examination, diagnoses of PTSD and major depression were noted and the examiner indicated that it is not possible to differentiate which symptoms are attributable to each diagnosis.  The examiner indicated that the Veteran's psychiatric disabilities resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that the Veteran's symptoms included depressed mood, anxiety, mild memory loss such as forgetting names, directions or recent events (memory loss for names of close relatives, own occupation, or own name was not indicated), and suicidal ideation. 

A February 2012 VA treatment record shows the Veteran continued treatment for his psychiatric disability.  He was alert, cooperative, dressed appropriately with no bizarre behavior.  His speech was normal and there were no reports of delusions or hallucinations or of suicidal/homicidal ideation.  His affect was one of mild to moderate depression; he was oriented to time, place, and person; and his insight and judgment were average.  A GAF score of 50 was assigned.  A June 2012 VA treatment record notes that the Veteran reported that his current treatment regimen is functional and he was feeling a bit better.  The Veteran was oriented in all areas with no suicidal or homicidal ideation.  A September 2012 VA treatment record notes that the PTSD was stable (and a GAF score of 50).

A January 2013 VA treatment record notes that the Veteran exhibited chronic PTSD as evidenced by depression, irritability, paranoia, and social isolation.  It was noted that he was insightful, has leisure/recreational interests, has supportive family or friends, has the ability to care about others, and was able to maintain daily living activities.  An August 2013 VA treatment record notes that the Veteran reported his granddaughters gave him great joy; he presented as alert and attentive, well-groomed, with normal rate of speech.  His language was intact; he had normal thought process, and orientation to person, place, and time.  He had average knowledge, good insight, good judgment, and presented with an intact memory. 

A November 2014 VA treatment record shows that the Veteran reported that he was sleeping well with his current medication and notes that he avoided crowds and exhibited hypervigilance and hyperarousal.  On examination, he was alert, oriented, cooperative, and appropriately dressed.  His eye contact was good and his concentration was appropriate.  His speech was normal and his affect was congruent with his mood.  His thoughts were noted to be logical and goal oriented and circumstantial and his memory grossly intact.  The risk of harm to self or other was noted to be low.  A GAF score of 41-50 was noted. 

A December 2014 VA treatment record is consistent with the earlier treatment records showing that the Veteran's PTSD is stable, his thought process was normal and coherent, judgment and insight were fair, and the presence of short-term memory problems and no unusual thought content, per the Veteran. 

Based on a review of the entire record, the Board finds that at no time during the appeal period is the Veteran's PTSD shown to been manifested by symptoms and impairment that more nearly approximate the criteria for the next higher, 100 percent, rating.  While his PTSD symptoms have at times caused impairment in several areas, such as work, family relations, short-term memory loss, and mood, the PTSD has not been characterized by symptoms productive of total occupational and social impairment.  Throughout, he has been described as oriented, alert, and cooperative.  He has generally shown normal cognitive functioning and speech, goal-directed thought processes, and an ability to maintain activities of daily living and personal hygiene, including dressing, grooming, and attending regular treatment sessions.  While he occasionally reported delusions and suicidal ideation, he most consistently denied any unusual thought content.  There has been no evidence of paranoia or psychosis.  His PTSD symptoms present predominantly as intrusive thoughts, hyperarousal, isolation, sleep disturbance, disturbances of motivation and mood, and mild memory loss (memory loss for names of close relatives, own occupation, or own name has not been reported).  He has remained married and reports great pleasure from his relationship with his granddaughters.  VA examiners have throughout indicated that the Veteran's psychiatric symptoms are productive of functional impairment no greater than occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and/or mood, including the December 2011 VA examiner.  Despite the PTSD symptoms he has maintained an ongoing relationship with family, including his grandchildren and that VA treatment record reflects that his PTSD is stable and that he regularly keeps scheduled VA appointments.  These factors all weigh against a finding that PTSD has resulted in total occupational and social impairment at any time under consideration. 

The GAF scores assigned for the Veteran's PTSD do not suggest that it results in total occupational and social impairment.  The GAF scores assigned have most consistently ranged from 45-50 (once falling to 40, but also ranging up to 64) and do not reflect total occupational and social impairment.  Thus the GAF scores do not provide a basis for the assignment of a total rating.

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence or allegation, suggesting that the disability picture presented by the Veteran's service-connected PTSD is exceptional or that schedular criteria are inadequate (the symptoms and impairment reported and shown are all encompassed by the schedular criteria for a 70 percent rating).  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Finally, a July 2011 rating decision awarded the Veteran a total disability rating based on individual unemployability (TDIU), effective March 23, 2004, and he has not disagreed with the effective date assigned.  Therefore, the matter of entitlement to a TDIU rating is not before the Board.


ORDER

The appeal seeking a rating in excess of 70 percent for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


